IN THE COURT OF APPEALS OF IOWA

                                   No. 14-0744
                             Filed February 11, 2015

MICHAEL YOUNG,
     Petitioner-Appellant,

vs.

IOWA DEPARTMENT OF
TRANSPORTATION,
     Respondent-Appellee.
________________________________________________________________

      Appeal from the Iowa District Court for Tama County, Fae Hoover-Grinde,

Judge.



      Michael Young appeals the suspension of his driving privileges.

AFFIRMED.



      Michael Young, Tama, appellant pro se.

      Thomas J. Miller, Attorney General, and Michelle R. Linkvis, Ames, for

appellee.



      Considered by Mullins, P.J., and Bower and McDonald, JJ.
                                           2



BOWER, J.

       Michael Young appeals the district court order affirming the Iowa

Department of Transportation’s (IDOT) decision to suspend his driving privileges.

He claims he was prejudiced as the IDOT acted too quickly1 in suspending his

driving privileges prior to the sixty-day deadline required by Iowa Code section

321.210A(1) (2013). We affirm on appeal by memorandum opinion pursuant to

Iowa Court Rule 21.26(1)(a).

       We incorporate the district court’s statement of the facts:

               On August 20, 2012 Mr. Young received citations for:
       improper registration, no car insurance, and driving while
       suspended (ticket number 53401881208201543272). The court
       convicted Mr. Young of the offenses on January 28, 2013. The
       court ordered Mr. Young to pay a fine of $397.50. When the fine
       remained unpaid on March 31, 2013 the Marshall County Clerk of
       Court sent Mr. Young a notice informing him that if the fine
       remained unpaid within 60 days of the date of the notice, the
       Department of Transportation would suspend his driver’s license.
               On April 2, 2013 the department issued an Official Notice to
       inform Mr. Young that effective May 7, 2013 his driving privileges
       would be suspended indefinitely so long as ticket number
       53401881208201543272 remained unpaid. Mr. Young filed a
       timely appeal of the Department’s intent to suspend his privileges to
       operate motor vehicles. The Department stayed the suspension of
       Mr. Young’s privileges pending the outcome of the appeal. The
       Department’s May 2, 2013 acknowledgement of Mr. Young’s
       appeal request informed him the suspension stemming from
       nonpayment of ticket number 53401881208201543272 would be
       stayed, but that he would not be permitted to drive because his
       privilege to drive was “withdrawn” due to other actions. On May 6,
       2013 an informal appeal decision upheld the suspension for
       nonpayment of the fine. Mr. Young filed an appeal from that
       decision. The stay of the suspension continued pending further
       review of the May 6, 2013 decision.


1
  On appeal, and for the first time, Young raises a claim concerning jurisdiction. Since
this claim was not raised below, we will not consider it on appeal. Brewbaker v. State
Bd. of Regents, 843 N.W.2d 466, 471 (Iowa Ct. App. 2013) (“To preserve an issue on
appeal, the party must first argue the issue before the agency.”).
                                         3



             On July 15, 2013 ALJ David Lindgren held a telephone
      conference on the appeal filed by Mr. Young. On July 25, 2013 the
      ALJ affirmed the suspension, and also remanded the case to the
      Department to issue a different notice of suspension to afford Mr.
      Young an additional 23 days to pay the fine. The Department
      issued an Amended Notice of Suspension pursuant to ALJ
      Lindgren’s order, on July 26, 2013.
             On September 12, 2013, director designee Mike Raab
      upheld the ALJ’s decision sustaining the suspension pursuant to
      Iowa Code section 321.210(A). At the hearing on the appeal Mr.
      Young put forth the argument that the Department acted too quickly
      in suspending his privilege to operate motor vehicles. He relied
      upon the clerk’s notice stating that the district court would report the
      unpaid debt after May 30, 2013, when in fact the court reported the
      unpaid debt to the Department on April 2, 20 13 and the
      suspension was to begin on May 7, 2013. Mr. Young requested
      additional time, described in the statute to, pay the fine. There is
      no suspension stemming from nonpayment of citation
      53401881208201543272. The stay, or stopping of the suspension,
      in this matter has remained in effect pending the appeals and
      remains in effect today.

      The district court reviews for errors at law.       Ludtke v. Iowa Dep’t of

Transp., 646 N.W.2d 62, 64 (Iowa 2002). On appeal, we apply the standards of

chapter 17A to determine whether we reach the same conclusions as the district

court. Id. at 65. If we reach the same conclusions, we affirm; otherwise we may

reverse. Lee v. Iowa Dep’t of Transp., 693 N.W.2d 342, 344 (Iowa 2005). We

will uphold the IDOT’s factual findings if, after reviewing the record as a whole,

we determine substantial evidence supports the findings.                Iowa Code

§ 17A.19(10)(f).

      Iowa Code section 321.210A(1) provides:

      1. The department shall suspend the driver’s license of a person
      who, upon conviction of violating a law regulating the operation of a
      motor vehicle, has failed to pay the criminal fine or penalty,
      surcharge, or court costs, as follows:
                   a. Upon the failure of a person to timely pay
            the fine, penalty, surcharge, or court costs the clerk of
                                          4



              the district court shall notify the person by regular mail
              that if the fine, penalty, surcharge, or court costs
              remain unpaid after sixty days from the date of
              mailing, the clerk will notify the department of the
              failure for purposes of instituting suspension
              procedures.
                      b. Upon the failure of a person to pay the fine,
              penalty, surcharge, or court costs within sixty days’
              notice by the clerk of the district court as provided in
              paragraph “b”, the clerk shall report the failure to the
              department.
                      c. Upon receipt of a report of a failure to pay
              the fine, penalty, surcharge, or court costs from the
              clerk of the district court, the department shall in
              accordance with its rules, suspend the person’s
              driver’s license until the fine, penalty, surcharge, or
              court costs are paid.

       On March 21, 2013, Young received a notice from the IDOT informing him

his driving privileges would be suspended if he did not pay his outstanding fines

by May 30, 2013. Young then received a notice stating his driving privileges

would be suspended effective May 7—twenty-three days before the sixty-day

deadline. Upon Young’s appeal, the ALJ granted him twenty-three more days to

pay off the past-due debt.2 Young has failed to show the actions of the IDOT

caused prejudice. We determine any prejudice was cured when the ALJ granted

Young additional time to pay the debt. We find substantial evidence supports the

ALJ’s decision and affirm the district court.

       AFFIRMED.




2
  Because of processing delays, Young actually received more than the statutory
minimum of sixty days.